         Case 1:20-cv-04891-PAC-RWL Document 81 Filed 01/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
HUDSON FURNITURE, INC, et al.,                                  :   20-CV-4891 (PAC) (RWL)
                                                                :
                                     Plaintiffs,                :   ORDER
                                                                :
                   - against -                                  :
                                                                :
ALAN MIZRAHI, et al.,                                           :
                                                                :
                                     Defendants.                :
 ---------------------------------------------------------------X                  1/21/2021

ROBERT W. LEHRBURGER, United States Magistrate Judge.

          As discussed during the conference held on January 21, 2021:

          1. By Tuesday, January 26, 2021, the parties shall complete meeting and

conferring with respect to Plaintiffs’ discovery requests and Defendants’ responses thereto.

          2. By Friday, January 29, 2021, Defendants shall complete production of all

responsive, non-privileged documents located after a reasonable search.

          3. The parties shall promptly finalize a protective order for confidential information,

such order to allow attorneys’-eyes-only material to be shared with experts, provided they

are subject to the protective order.

          4. By Friday, January 29, 2021, Defendants shall submit a sworn declaration that

they have used their best efforts to find and remove from internet and social media sites

over which they have control all material subject to the preliminary injunction.

          5. The parties will meet and confer and submit a proposed revised scheduling

order, which should be submitted by January 29, 2021.




                                                         1
      Case 1:20-cv-04891-PAC-RWL Document 81 Filed 01/21/21 Page 2 of 2



                                         SO ORDERED.



                                         __________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: January 21, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
